DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1(method), 7 (apparatus)  8 (medium) are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In summary, claims 1, 7, and 8 are directed to a method and medium for comparing and organizing information and resolving conflicting classifications.  The underlying concept merely receives information, analyzes it, and displays the results of the analysis – this concept is not meaningfully different than concepts found by the courts to be abstract (see Electric Power Group, collecting information, analyzing it, and displaying certain results of the collection and analysis; see Cybersource, obtaining and comparing intangible data; see Digitech, organizing information through mathematical correlations; see Grams, diagnosing an abnormal condition by performing clinical tests and thinking about the results; see Cyberfone, using categories to organize store and transmit information; see Smartgene, comparing new and stored information and using rules to identify options). Thus, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea.  For example, claim 1 recites the additional elements withholding the execution of the third learning process and allowing execution of a fourth learning process to progress when the total resources are equal to or less than the threshold, the fourth learning process building a model by using a training dataset whose size is equal to or less than the first sample size and a third hyperparameter value. The limitation, recited at a high level of generality, only amounts to “apply it” using generic computer component (MPEP2106.05(f)). The claim does not recite a specific AI model or AI process or algorithm and the specification indicates that any type of AI can be use to implement this step. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, these claims do not amount to significantly more than the abstract idea itself. 
Claims 2-6 merely recite other additional elements that either define the size of the data, and conditions to perform generic functions that when looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, these claims also do not amount to significantly more than the abstract idea itself. These claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Akira Ura et al. (Akira) “Hyperparameter Tuning of Machine Learning by Narrowing Search Regions with Subsampling”, Workshop Date : 2015-09-14 - 2015-09-15 / Issue Date : 2015-09-07, Print edition: ISSN 0913-5685 Online edition: ISSN 2432-6380

In regard to claim 1, Akira disclose A search method comprising: (abstract, page 2-6, 1, introduction, searching method) 
causing, by a processor, a first learning process and a second learning process to be executed, the first learning process building a model by using a training dataset of a first sample size and a first hyperparameter value, the second learning process building a model by using a training dataset of the first sample size and a second hyperparameter value; (page 12 -14, 3. Proposed technique,  training data of a first sample size and a first hyperparameter value, corresponding to first  learning processing and a second hyperparameter value, corresponding to second learning process) 
calculating, by the processor, total resources associated with the first sample size based on resources used by the first learning process and resources used by
the second learning process when a third learning process has not yet been executed, (page 15-26, 3. The proposed technique, based on the time used in the processing by the 2 hyper parameters and based on the time used by the processing by the said hyper parameters, the total time corresponding to the data record of the first sample size is calculated, and the total time exceeds 1/10 of the total restriction time corresponding the threshold value)  the third learning process building a model by using a training dataset of a second sample size, which is larger than the first sample size, and the first hyperparameter value; (page 15-26, 3. The proposed technique, training data of a second sample size, the total time corresponding to the data record of the first sample size is calculated)
allowing, by the processor, execution of the third learning process to progress when the total resources exceed a threshold; (page 15-26, allowing the third learning processing when the total time exceeds the threshold when the cut time is first determined, a cutoff time is also set when the sample size is greater than or equal to 200, for example, vs sample size 100’s cutoff time) and
withholding, by the processor, the execution of the third learning process and allowing execution of a fourth learning process to progress when the total resources are equal to or less than the threshold, the fourth learning process building a model by using a training dataset whose size is equal to or less than the first sample size and a third hyperparameter value. (page 15-26, Fig. 4, allowing the generated processing when the total time is equal or less than the threshold value by the execution of the first sample size and another hyperparameter, corresponding to the third-parameter value and fourth learning process and, it is obvious from Fig. 4, the third learning process is not executed)
In regard to claim 2, Akira disclose The search method according to claim 1, the rejection is incorporated herein.
Akira disclose wherein: each of the first learning process, the second learning process, the third learning process, and the fourth learning process is a pipeline including a plurality of unit processes, and each of the first hyperparameter value, the second hyperparameter value, and the third hyperparameter value includes a plurality of hyperparameter element values indicating a plurality of processing algorithms which are set in association with the plurality of unit processes. (page 12-26, Fig. 4, a framework for tuning hyperparameters while using multiple algorithms) 
In regard to claim 3, Akira disclose The search method according to claim 1, the rejection is incorporated herein.
Akira disclose further comprising: calculating, by the processor, the threshold based on resources estimated to be used by the third learning process and a predetermined resource coefficient corresponding to the second sample size. (page 18-19, for the second sample size, the cutoff time is determined based on time is estimate to be used and cutoff time was made 16-fold that of the first sample size and total time is calculated accordingly) 
In regard to claim 5, Akira disclose The search method according to claim 1, the rejection is incorporated herein.
Akira disclose wherein: the calculating includes calculating, when the first sample size is provided in plurality, the total resources associated with each of the first sample sizes, the allowing includes allowing the execution of the third learning process to progress when the total resources associated with the each of the first sample sizes exceed the threshold, and the withholding includes withholding the execution of the third learning process when the total resources associated with at least one of the first sample sizes are equal to or less than the threshold. (page 15-26, Fig. 4, condition to end or continue the learning process is disclosed, for various sample sizes, allowing the execution when total time threshold is exceeded which is based on the cut time determined and limit the process when the total time is not reached the threshold, and the conditions are based on the purpose of the implementation, such as higher accuracy with increased time, the execution condition is disclosed for each or at least one sample sizes)  
In regard to claim 6, Akira disclose The search method according to claim 1, the rejection is incorporated herein.
Akira disclose wherein: the calculating includes calculating, when the first sample size is provided in plurality, the total resources associated with each of the first sample sizes, the allowing includes allowing the execution of the third learning process to progress when the total resources associated with at least one of the first sample sizes exceed the threshold, and the withholding includes withholding the execution of the third learning process when the total resources associated with the each of the first sample sizes are equal to or less than the threshold. (page 15-26, Fig. 4, condition to end or continue the learning process is disclosed, for various sample sizes, allowing the execution when cut time threshold is exceeded and limit the process when the cut time is not reached the threshold which is based on the purpose of the implementation, such as higher accuracy with increased time, the execution condition is disclosed for each or at least one sample sizes)  
In regard to claim 7, claim 7 is an apparatus  claim corresponding to the method claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1. 
Also disclose a memory configured to store a search history indicating a history of learning processes, and a processor configured to execute a process, including: detecting, from the search history, that a first learning process and a second learning process have been executed and a third learning process has not yet been executed… (page 22-26, repository store the search history and based on the final result the executed process can be identified) 
In regard to claim 8, claim 8 is a medium claim corresponding to the method claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akira Ura et al. (Akira) “Hyperparameter Tuning of Machine Learning by Narrowing Search Regions with Subsampling”, Workshop Date : 2015-09-14 - 2015-09-15 / Issue Date : 2015-09-07, Print edition: ISSN 0913-5685 Online edition: ISSN 2432-6380 in view of Harizopoulos et al. (Harizopoulos) US 10318346 B1
In regard to claim 4, The search method according to claim 1, the rejection is incorporated herein.
Akira disclose a plurality of unexecuted learning processes, which are to build individual models using different hyperparameter values, the plurality of unexecuted learning processes including the third learning process; (page 15-26, Fig. 4, processes with different hyperparameters) execution of an unexecuted learning process which is to build a model by using a training dataset whose size is equal to or larger than the second sample size. (page 15-26, execute the model its data set is larger than the second sample size)
But Akira disclose fail to explicitly disclose “further comprising: determining, by the processor, priority of each of plurality of unexecuted learning processes, based on estimated prediction performance of the individual models to be built, and withholding, by the processor, execution of an unexecuted learning process when the third learning process has highest priority amongst the plurality of unexecuted learning processes and the execution of the third learning process is withheld.” 
Harizopoulos disclose further comprising: determining, by the processor, priority of each of a plurality of unexecuted learning processes, based on estimated prediction performance of the individual models to be built, (col. 11, line 10-35, prioritize the requests based on the performance of the model) and withholding, by the processor, execution of the unexecuted learning process when the third learning process has highest priority amongst the plurality of unexecuted learning processes and the execution of the third learning process is withheld. (col. 3, line 27-42, col. 12, line 37-col. 13, line 10, using priority values to determine the highest priority and decrease the priority or reschedule the ordering process base on conditions)  
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Harizopoulos’s method of prioritized scheduling of data store access request into Akira’ s invention as they are related to the same field endeavor of data processing. The motivation to combine these arts, as proposed above, at least because Harizopoulos’s prioritizing the executing models would provide more execution control to Akira’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that prioritizing the executing models would help optimize the processing model and acquire the use desired data analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20040158815 A1 	2004-08-12 		Potgieter et al.
Complex Adaptive Systems

Potgieter et al. disclose the present invention relates to a complex adaptive system which comprises an intelligent software system for controlling behaviour in an application domain, the intelligent software system being deployed in an environment and being adapted to receive evidence from various sources in the environment, to learn from the evidence, and to modify the behaviour in order to adapt to changes in the environment. Also disclosed is a method for operating the complex adaptive system and computer-readable media storage instructions for carrying out the steps of the method of operating the complex adaptive system…. See abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143